— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated July 7, 2009, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the defendant established his prima facie entitlement to judgment as a matter of law dismissing the complaint as, under the circumstances, the defendant did not owe any duty of care to the plaintiff (see Pulka v Edelman, 40 NY2d 781 [1976]; Cruz v New York City Tr. Auth., 136 AD2d 196 [1988]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Mastro, J.P., Covello, Angiolillo and Lott, JJ., concur.